Citation Nr: 1425806	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the revocation of forfeiture of Department of Veterans Affairs benefits under the provisions of 38 U.S.C.A. § 6104(a) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The appellant was in the employ of the Japanese government from September 1942 to August 1944.  There was service from December 1941 to August 1942 and from January 1945 to March 1945.  He was a POW from April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant has admitted that he served with the Imperial Japanese Bureau of the Constabulary, which was involved in actions against the guerilla forces allied with the United States.

2. As a member of the Bureau of the Constabulary, the appellant rendered assistance to an enemy of the United States during his assignment with the Bureau of the Constabulary where he was promoted to sergeant.

3. In a May 2003 decision, the VA Compensation and Pension Service determined that, by reason of rendering assistance to the enemy, the appellant had forfeited his rights to any and all VA benefits. 


CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United States, and thereby forfeited all accrued or future gratuitous benefits under the laws administered by the Department of Veterans Affairs.  38 U.S.C. § 6104(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  In the case at hand, the appellant has been found to have forfeited all rights, claims, and benefits administered by VA.  Under the circumstances, there is no possibility that the appellant's claim for benefits might be substantiated.  Accordingly, further consideration of the provisions of the VCAA is not necessary in this case.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In February 2014, the appellant was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal and addressed revocation of forfeiture of VA benefits.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

Further, VA has no additional duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A.  For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements, and the Board can adjudicate the claim.

Law and analysis

The Department of the Army has indicated that the appellant was in the employ of the Japanese government from September 1942 to August 1944.  The appellant has admitted that he was a member of the Imperial Japanese Bureau of the Constabulary (BC), and that his main duties were training and administration.  Contemporaneous documents promulgated by the U.S. Army show that the appellant was involved in a shooting of a suspected guerilla. 

Any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or of its allies shall forfeit all accrued or future gratuitous benefits under laws administered by the Secretary. 38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b) (2013).

A treasonable act is defined as an act of mutiny, treason, sabotage or rendering assistance to an enemy of the United States or its allies. 38 C.F.R. § 3.902(a) (2013).  

The appellant asserts that he was released from POW camp under the condition that he would join the BC and that he served as a "spy."  He did not deny being a member of the BC.  In addition, he stated that the guerillas were informed in advance of their patrol and that he never encountered guerillas.  However, based upon careful review of the evidence of record, the Board finds that the appellant did assist an enemy of the United States, the Japanese-controlled BC.

While the appellant had service in the Regular Philippine Army subsequent to his participation in the BC, the record demonstrates that while in the service of the BC, he did render assistance to an enemy of the United States.  In the Board's view, to find that the appellant did not render assistance to an enemy of the United States would be to deny a fact that is patently obvious from the record.  The appellant admits he willingly carried out the duties requested of him by the Imperial Japanese government.  He participated in patrols, and the evidence of record demonstrates that he was involved in the death of one guerrilla.  He was paid P3000.00 by the Imperial Japanese Army for the performance of his duties.  Such actions assisted with the Japanese occupation of the Philippines.  Performance of these duties, by their very nature, necessarily had the objective, and effect, of rendering assistance to the enemy of the United States in sustaining control and power over the protectorate of the Philippines during a conflict with the United States.  For these reasons, in the Board's view, the appellant did render assistance to the Japanese, under any plausible meaning of the word "assistance."

The Board further acknowledges the appellant's remarks that he was never brought before any loyalty status Board and that he joined the guerillas following his release from the BC and received subsequent commendations.  The Republic of the Philippines judged him loyal.  However, the Board must emphasize that the U.S. Government was not a party to that determination.  Moreover, the determinative standard under which the Board is bound in this case, the VA's own laws and regulations, is different with respect to determining whether the appellant rendered assistance to an enemy of the United States Government.  In sum, for the reasons stated above, it is clear that the appellant rendered assistance to an enemy of the United States government. This fact alone mandates the forfeiture of all VA rights and benefits. See 38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2013).

As the preponderance of the evidence is against the appellant's claim for rights and benefits under title 38, United States Code, the benefit of the doubt doctrine is not for application in the instant case. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Forfeiture of Department of Veterans Affairs benefits under the provisions of 38 U.S.C.A. § 6104(a) was proper.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


